DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 05/11/2022 regarding claims 1, 2, 4-13, 15-23 and 25-30 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claims 31-33 are added.
Response to Amendments
Claim Objections
2.	Claims 1 and 7 are objected to because of this informality:
	Line 9 of independent claim 1 recites “ …second resource of a second resource set of the plurality of resource, …” (with emphasis on the italicized limitation). Examiner suggests amending as “the plurality of resources” (i.e. plurality).
	A portion of dependent claim 7 recites “and respective resource sets of in the plurality of resource sets”. It appears there is/are missing limitation(s) between “of” and “in”. Looking at the dependent claim 7 as a whole, it appears that deleting the “of” (as recited above) avoids any clarity issue(s). Therefore, by deleting the limitation “of”, the portion of dependent claim will recite as “and respective resource sets in the plurality of resource sets”.
	Appropriate corrections are therefore required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 13 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi (US PG Pub. No. 2021/0274372).
As per claim 13:
	Shi teaches a method of wireless communication performed by a network entity (see paragraphs [0011]-[0012], discloses a beam reporting method including a network device sending first information, where the first information is used to configure at least two reference signal resource groups), comprising:
	determining a plurality of resource sets (see paragraphs [0027]-[0028], discloses the network device directly configures, activates, or triggers a plurality of resource sets);
	transmitting (see Figure 5, step 510, first network side device sending first information to the terminal device) an indication of the plurality of resource sets (see paragraph [0130], said first information is used to configure at least two reference signal resource groups. The at least two reference signal resource groups may correspond to the same network device, please see paragraph [0134]. Said first information may include first sub-information, please see paragraph [0151]. Said first sub-information is used to configure three reference signal resource sets: reference signal resource sets #1-#3, please see paragraph [0152]);
	and receiving, from a user equipment (UE), a single report (The network device receives the reporting information sent by the terminal device, please see paragraph [0137]) of a first resource of a first resource of the plurality of resource sets and a second resource of a second resource set of the plurality of resource sets, the first resource and the second resource being received contemporaneously (see paragraph [0136], the terminal device sends reporting information, wherein the reporting information includes related information of at least two beams, the at least two beams are used to send reference signals carried on at least two reference signal resources, and the reference signals sent by using the at least two beams can be simultaneously received by the terminal device. The at least two reference signal resources are respectively from the at least two reference resource groups).
	As per claim 27:
	Shi teaches a network entity for wireless communication (see Figure 9 and paragraph [0294], network device 900), comprising:
	a memory (see Figure 9, memory 921);
	and one or more processors (see Figure 9, processor 922 coupled to said memory 921) configured to:
	determine a plurality of resource sets (see paragraphs [0027]-[0028], discloses the network device directly configures, activates, or triggers a plurality of resource sets);
	transmit (see Figure 5, step 510, first network side device sending first information to the terminal device) an indication of the plurality of resource sets (see paragraph [0130], said first information is used to configure at least two reference signal resource groups. The at least two reference signal resource groups may correspond to the same network device, please see paragraph [0134]. Said first information may include first sub-information, please see paragraph [0151]. Said first sub-information is used to configure three reference signal resource sets: reference signal resource sets #1-#3, please see paragraph [0152]);
	and receive, from a user equipment (UE), a single report (The network device receives the reporting information sent by the terminal device, please see paragraph [0137]) of a first resource of a first resource set of the plurality of resource sets and a second resource of a second resource set of the plurality of resource sets, the first resource and the second resource being received contemporaneously (see paragraph [0136], the terminal device sends reporting information, wherein the reporting information includes related information of at least two beams, the at least two beams are used to send reference signals carried on at least two reference signal resources, and the reference signals sent by using the at least two beams can be simultaneously received by the terminal device. The at least two reference signal resources are respectively from the at least two reference resource groups).
Response to Amendments
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 22, 31, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US PG Pub. No. 2021/0274372) in view of Pan (US PG Pub. No. 2020/0059290).
	As per claim 1:
	Shi teaches a method of wireless communication performed by a user equipment (UE) (see paragraph [0008], discloses a beam reporting method including a terminal device receiving first information, where the first information is used to configure at least two reference signal resource groups), comprising:
	receiving, from a base station (see Figure 5, step 510, first network side device sending first information to the terminal device), an indication of a plurality of resource sets (see paragraph [0130], said first information is used to configure at least two reference signal resource groups. The at least two reference signal resource groups may correspond to the same network device, please see paragraph [0134]. Said first information may include first sub-information, please see paragraph [0151]. Said first sub-information is used to configure three reference signal resource sets: reference signal resource sets #1-#3, please see paragraph [0152]);
	determining, …, a first resource of a first set of the plurality of resource sets and a second resource of a second set of the plurality of resource, the first resource and the second resource being received contemporaneously (see paragraph [0138], “The terminal device selects to-be-reported beams from different transmit beam resource groups, and the beams reported by the terminal can be simultaneously received by the terminal device”);
	and transmitting a single report of the first resource and the second resource (see paragraph [0136], the terminal device sends reporting information, wherein the reporting information includes related information of at least two beams, the at least two beams are used to send reference signals carried on at least two reference signal resources, and the reference signals sent by using the at least two beams can be simultaneously received by the terminal device. The at least two reference signal resources are respectively from the at least two reference resource groups. The network device receives the reporting information sent by the terminal device, please see paragraph [0137]).
	Even though in Shi the terminal device has the ability of selecting at least two beams (i.e. said first and second resource) for simultaneous reception from the at least two groups, said selection is not explicitly …based at least in part on one or more measurements of one or more resources of the plurality of resource sets as claimed.
	Pan teaches determining the first resource and the second resource, … based at least in part on one or more measurements of one or more resources of the plurality of resource sets (see paragraph [0200], discloses the WTRU may report the best RSRP/CSI for a component beam in each of M beam groups and the associated beam index for the component beam in each of the M beam groups. M and/or N may be determined based on WTRU capability such as the number of beams the WTRU can simultaneously receive. The WTRU measures the quality/RSRP/RSRQ of each candidate beams, please see paragraph [0198]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the group-based beam reporting by the WTRU (as disclosed in Pan) into Shi as a way of reporting candidate beams having better quality than the serving beam (please see paragraph [0198] of Pan). Therefore, incorporating group-based beam reporting reduces level of reporting compared to beam-based reporting (please see paragraph [0006] of Pan).
	As per claim 22:
	Shi teaches a user equipment (UE) for wireless communication (see Figure 7, paragraph [0268], terminal device 700), comprising:
	a memory (see Figure 7, “memory”);
	and one or more processors coupled to the memory (see Figure 7, “memory” coupled to “processor”), the one or more processors (see paragraphs [0268], [0269], processor executes program instructions stored in memory) configured to:
	receive, from a base station (see Figure 5, step 510, first network side device sending first information to the terminal device), an indication of a plurality of resource sets (see paragraph [0130], said first information is used to configure at least two reference signal resource groups. The at least two reference signal resource groups may correspond to the same network device, please see paragraph [0134]. Said first information may include first sub-information, please see paragraph [0151]. Said first sub-information is used to configure three reference signal resource sets: reference signal resource sets #1-#3, please see paragraph [0152]);
	determine, …, a first resource of a first resource set of the plurality of resource sets and a second resource of a second resource set of the plurality of resource sets, the first resource and the second resource being received contemporaneously (see paragraph [0138], “The terminal device selects to-be-reported beams from different transmit beam resource groups, and the beams reported by the terminal can be simultaneously received by the terminal device”);
	and transmit a single report of the first resource and the second resource (see paragraph [0136], the terminal device sends reporting information, wherein the reporting information includes related information of at least two beams, the at least two beams are used to send reference signals carried on at least two reference signal resources, and the reference signals sent by using the at least two beams can be simultaneously received by the terminal device. The at least two reference signal resources are respectively from the at least two reference resource groups. The network device receives the reporting information sent by the terminal device, please see paragraph [0137]).
Even though in Shi the terminal device has the ability of selecting at least two beams (i.e. said first and second resource) for simultaneous reception from the at least two groups, said selection is not explicitly …based at least in part on one or more measurements of one or more resources of the plurality of resource sets as claimed.
	Pan teaches determining the first resource and the second resource, … based at least in part on one or more measurements of one or more resources of the plurality of resource sets (see paragraph [0200], discloses the WTRU may report the best RSRP/CSI for a component beam in each of M beam groups and the associated beam index for the component beam in each of the M beam groups. M and/or N may be determined based on WTRU capability such as the number of beams the WTRU can simultaneously receive. The WTRU measures the quality/RSRP/RSRQ of each candidate beams, please see paragraph [0198]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the group-based beam reporting by the WTRU (as disclosed in Pan) into Shi as a way of reporting candidate beams having better quality than the serving beam (please see paragraph [0198] of Pan). Therefore, incorporating group-based beam reporting reduces level of reporting compared to beam-based reporting (please see paragraph [0006] of Pan).
	As per claim 31:
Shi in view of Pan teaches the UE of claim 22, wherein the single report of the first resource and the second resource is a single report that the first resource and the second resource can be simultaneously received by the UE (Shi, see paragraph [0136], said report information includes related information of at least two beams, the at least two beams are used to send reference signals carried on at least two reference signal resources, and the reference signals sent by using the at least two beams can be simultaneously received by the terminal device).
As per claim 32:
Shi in view of Pan teaches the UE of claim 22, wherein the first resource comprises one or more of a channel state information reference signal (CSI-RS) resource or a synchronization signal block (SSB) resource (Shi, see paragraphs [0088]-[0089], the reference signals resource include a CSI-RS resource, an SSB resource, and an SRS resource).
As per claim 33:
Shi in view of Pan teaches the UE of claim 22, wherein the single report of the first resource and the second resource is transmitted as a channel state information (CSI) report (Shi, see paragraph [0085], discloses said report of the measurement based on the received reference signal traversing each transmit and receive beams may be channel state information (CSI)).
7.	Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Wang (US PG Pub. No. 2021/0391897).
As per claim 2:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein determining the first resource and the second resource includes determining whether a candidate resource is associated with the first resource set.
Wang teaches wherein determining the first resource and the second resource includes determining whether a candidate resource is associated with the first resource set (see paragraph [0058], discloses the UE can evaluate the received candidate beams in all the time slots 610 to find the candidate beam (or a set of beams in a time slot) with the best link quality metric before making a choice).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the selection of candidate beams based on a quality metric (as disclosed in Wang) into both Shi and Pan as a way of indicating to the base station the preferred beams for downlink data transmission (please see paragraph [0059] of Wang).
Claim 23 is rejected in the same scope as claim 2.
8.	Claims 4, 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Koskela (US PG Pub. No. 2020/0021350).
As per claim 4:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective beam in the plurality of resource sets.
Koskela teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective beam in the plurality of resource sets (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into both Shi and Pan as a way of enabling the UE to associate the beam indices of the signaled group with the RBI indices (please see paragraph [0060] of Koskela). 
As per claim 5:
Shi in view of Pan and further in view of Koskela teaches the method of claim 4.
Shi and Pan does not teach further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets. 
Koskela teaches further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 4.
As per claim 25:
Shi in view of Pan teaches the UE of claim 22 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets, and wherein the one or more processors are further configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets.
Koskela teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE), and wherein the one or more processors are further configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into both Shi and Pan as a way of enabling the UE to associate the beam indices of the signaled group with the RBI indices (please see paragraph [0060] of Koskela). 

9.	Claims 6, 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Yu (US PG Pub. No. 2019/0037426).
As per claim 6:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets.
Yu teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of transmit beam index and associated CSI-RS resource (as disclosed in Yu) into both Shi and Pan as a way of enabling the network UE to determine the preferred transmit beams and beam-pair links (BPLs) as the potential links for communicating to the UE (please see paragraph [0032] of Yu). Therefore, transmission of beam index information enables the UE to determine how to receive network transmissions for reference signal, for incoming control channel and for incoming data channel (please see paragraph [0006] of Yu).
As per claim 7:
Shi in view of Pan and further in view of Yu teaches the method of claim 6.
Shi and Pan does not teach further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets of in the plurality of resource sets.
Yu teaches further comprising receiving a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets of in the plurality of resource sets (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 6.
As per claim 26:
Shi in view of Pan teaches the UE of claim 22 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets, and wherein the one or more processors are further configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets.
Yu teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource), and wherein the one or more processors are further configured to receive a message from the base station, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of transmit beam index and associated CSI-RS resource (as disclosed in Yu) into both Shi and Pan as a way of enabling the network UE to determine the preferred transmit beams and beam-pair links (BPLs) as the potential links for communicating to the UE (please see paragraph [0032] of Yu). Therefore, transmission of beam index information enables the UE to determine how to receive network transmissions for reference signal, for incoming control channel and for incoming data channel (please see paragraph [0006] of Yu).
10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Shimoda (US PG Pub. No. 2020/0077320).
As per claim 8:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein the indication of the plurality of resource sets includes an index that corresponds to identifiers for resources in the plurality of resource sets, and wherein determining the first resource and the second resource includes determining the first resource and the second resource from among resources with identifiers that correspond to the index.
Shimoda wherein the indication of the plurality of resource sets includes an index that corresponds to identifiers for resources in the plurality of resource sets, and wherein determining the first resource and the second resource includes determining the first resource and the second resource from among resources with identifiers that correspond to the index (see paragraph [0758], discloses beam indices from 0 to a maximum value for the beams formed by the SCell are assigned to information on the beams. The beam indices are associated with the beam IDs and the BRSs. For example, one cell can form 7 beams at a maximum. Indices #0 to #6 are assigned to the beams formed by the cell).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the activation/deactivation information of the beam (as disclosed in Shimoda) into both Shi and Pan as a way of indicating to the UE which beams are activated and which ones are not (please see paragraph [0754] of Shimoda). Therefore, by sending via RRC signaling, the beam information helps to solve latency in setting and changing the beams to be aggregated (please see paragraph [0749] of Shimoda).
As per claim 9:
Shi and Pan teaches the method of claim 8.
Shi and Pan does not teach further comprising receiving a message from the base station, the message indicating a mapping between the index and the identifiers.
Shimoda teaches further comprising receiving a message from the base station, the message indicating a mapping between the index and the identifiers (see paragraph [0758], the beam indices associated with the respective beams IDs and BRSs are sent via RRC signaling).
Same rationale as provided for claim 8.
11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Takeda (US PG Pub. No. 2019/0254082).
AS per claim 10:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein determining the first resource and the second resource includes determining the first resource and the second resource based at least in part on an order of the plurality of resource sets in the indication of the plurality of resource sets.
Takeda wherein determining the first resource and the second resource includes determining the first resource and the second resource based at least in part on an order of the plurality of resource sets in the indication of the plurality of resource sets (see paragraph [0082], discloses the base station may notify a plurality of beam indexes, the order to use PRACH resources that correspond to the beam indexes and the link on the control channel).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Takeda into both Shi and Pan. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).
As per claim 11:
Shi in view of Pan and further in view of Takeda teaches the method of claim 10.
Shi and Pan does not teach further comprising receiving a message from the base station, the message indicating a mapping between the order of the plurality of resource sets and respective resource sets in the plurality of resource sets.
Takeda teaches further comprising receiving a message from the base station, the message indicating a mapping between the order of the plurality of resource sets and respective resource sets in the plurality of resource sets (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
Same rationale as provided for claim 10.
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Pan and further in view of Ng (US PG Pub. No. 2019/0288766).
As per claim 12:
Shi in view of Pan teaches the method of claim 1 with the exception of:
wherein receiving the indication of the plurality of resource sets includes receiving the indication of the plurality of resource sets in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator.
Ng teaches wherein receiving the indication of the plurality of resource sets includes receiving the indication of the plurality of resource sets in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator (see paragraph [0105], discloses the gNB configures the UE with one or more RS resource e.g. CRIs corresponding to a set of TX beams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuring of one or more RS resources corresponding to the TX beams (as disclosed in Ng) into both Shi and Pan as a way of assisting the UE in determining the RX and/or TX beam (please see paragraph [0105] of Ng).

13.	Claims 15, 16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Koskela.
As per claim 15:
Shi teaches the method of claim 13 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets. 
Koskela teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping of the refined beam index (RBI) indices to beams in a specific group to the UE (as disclosed in Koskela) into Shi a way of enabling the UE to associate the beam indices of the signaled group with the RBI indices (please see paragraph [0060] of Koskela). 
As per claim 16:
Shi in view of Koskela teaches the method of claim 15.
Shi does not teach further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets.
Koskela teaches further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 15.
As per claim 28:
Shi teaches the network entity of claim 27 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets, and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets.
Koskela teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource in the plurality of resource sets (see paragraph [0060], discloses the NW may indicate a mapping of refined beam index (RBI) indices to beams in a specific group previously reported by the UE), and wherein the memory and the one or more processors are configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective resources in the plurality of resource sets (see paragraph [0060], discloses the NW may map in a matching order: lowest value BI maps to lowest BRRS resource value or RBI index, or the lowest RBI index maps to the highest quality BI previously reported. The network may then indicate this mapping by signaling a Beam Group Index MAC CE which conveys information of a beam group ID).
Same rationale as provided for claim 15.

14.	Claims 17, 18, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Yu.
As per claim 17:
Shi teaches the method of claim 13 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets.
Yu teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of mapping table of transmit beam index and associated CSI-RS resource (as disclosed in Yu) into Shi as a way of enabling the network UE to determine the preferred transmit beams and beam-pair links (BPLs) as the potential links for communicating to the UE (please see paragraph [0032] of Yu).
Therefore, transmission of beam index information enables the UE to determine how to receive network transmissions for reference signal, for incoming control channel and for incoming data channel (please see paragraph [0006] of Yu).
As per claim 18:
Shi in view of Yu teaches the method of claim 17.
Shi does not teach further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets.	Yu teaches further comprising transmitting a message to the UE, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 17.
As per claim 29:
Schrammar in view of Gao teaches the network entity of claim 27 with the exception of:
wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets, and wherein the one or more processors are further configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets.
Yu teaches wherein the indication of the plurality of resource sets includes a plurality of indices that each correspond to a respective resource set in the plurality of resource sets (see Figure 6, paragraph [0032], discloses the network (NW) provides a mapping table 610 of TX beam index and CSI-RS resource to the UE via RRC signaling. As shown in figure 6, the mapping table 610 signaled by the NW to the UE includes list/set of beam index and the associated CSI-RS resource), and wherein the one or more processors are further configured to transmit a message to the UE, the message indicating a mapping between the plurality of indices and respective resource sets in the plurality of resource sets (see paragraph [0033], the beam indication index can associate each beam in each group to a beam indication index).
Same rationale as provided for claim 17.
15.	Claims 19, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi view of Takeda.
As per claim 19:
Shi teaches the method of claim 13 with the exception of:
further comprising ordering resources of the plurality of resource sets in the indication of the plurality of resource sets based at least in part on a priority of availability for the network entity.
Takeda teaches further comprising ordering resources of the plurality of resource sets in the indication of the plurality of resource sets based at least in part on a priority of availability for the network entity (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Takeda into Shi. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).
As per claim 20:
Shi in view of Takeda teaches the method of claim 19.
Shi does not teach further comprising transmitting a message to the UE, the message indicating a mapping between an order of the plurality of resource sets in the indication of the plurality of resource sets and respective beams of the plurality of resource sets.
Takeda teaches further comprising transmitting a message to the UE, the message indicating a mapping between an order of the plurality of resource sets in the indication of the plurality of resource sets and respective beams of the plurality of resource sets (see paragraph [0082], discloses the base station may notify a plurality of beam indexes, the order to use PRACH resources that correspond to the beam indexes and the link on the control channel).
Same rationale as provided for claim 19.
As per claim 30:
Shi teaches the network entity of claim 27 with the exception of:
wherein the one or more processors are further configured to order resource sets of the plurality of resource sets in the indication of the plurality of resource sets based at least in part on a priority of availability for the network entity; and
transmit a message to the UE, the message indicating a mapping between an order of the plurality of resource sets in the indication of the plurality of resource sets and respective resource sets of the plurality of resource sets.
Takeda teaches wherein the one or more processors are further configured to order resource sets of the plurality of resource sets in the indication of the plurality of resource sets based at least in part on a priority of availability for the network entity (see paragraph [0082], discloses the base station may notify a plurality of beam indexes, the order to use PRACH resources that correspond to the beam indexes and the link on the control channel), and
transmit a message to the UE, the message indicating a mapping between an order of the plurality of resource sets in the indication of the plurality of resource sets and respective resource sets of the plurality of resource sets (see paragraph [0096], the base station notifies the order of use of the PRACH resources corresponding to the respective beams and thus a mapping information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Takeda into Shi. The motivation for doing so would be to properly perform random access procedure (please see paragraph [0014] of Takeda).


16.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shi view of Ng.
As per claim 21:
Shi teaches the method of claim 13 with the exception of:
wherein transmitting the indication of the plurality of resource sets includes transmitting the indication of the plurality of resource sets in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator.
Ng teaches wherein transmitting the indication of the plurality of resource sets includes transmitting the indication of the plurality of resource sets in one or more of a channel state information reference signal resource indicator or a synchronization signal physical broadcast channel resource block indicator (see paragraph [0105], discloses the gNB configures the UE with one or more RS resource e.g. CRIs corresponding to a set of TX beams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuring of one or more RS resources corresponding to the TX beams (as disclosed in Ng) into Shi as a way of assisting the UE in determining the RX and/or TX beam (please see paragraph [0105] of Ng).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474         

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474